UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4350



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY FEURTADO, a/k/a Anthony Greene, a/k/a Ginzo, a/k/a
Gap, a/k/a Pretty Tony, a/k/a Tony Feurtado, a/k/a Anthony
Lamar Brown, a/k/a Anthony Paul,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Sol Blatt, Jr., Senior District
Judge. (3:96-cr-00325-SB-1)


Submitted:   July 17, 2008                 Decided:   August 28, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Feurtado, Appellant Pro Se.     Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Feurtado, a federal prisoner, seeks to appeal the

district court’s amended criminal judgment sentencing him to 210

months of imprisonment.    We conclude that Feurtado’s notice of

appeal is untimely.   A notice of appeal in a criminal case must be

filed within ten days of the entry of judgment being appealed.

Fed. R. App. P. 4(b)(1).    The district court, upon a finding of

excusable neglect or good cause, may extend the time period for

filing a notice of appeal an additional thirty days. Fed. R. App.

P. 4(b)(4). The appeal periods established by Rule 4 are mandatory

and jurisdictional. Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978); United States v. Raynor, 939 F.2d 191, 197 (4th Cir.

1991). Feurtado’s amended criminal judgment, correcting a clerical

error under Fed. R. Crim. P. 36, was entered on December 12, 2007.

He did not file a notice of appeal until, at the earliest, March

18, 2008, outside both the ten-day appeal and thirty-day excusable

neglect   periods.      Thus,   Feurtado’s   appeal   is   untimely.

Accordingly, we dismiss the appeal for lack of jurisdiction and

deny as moot Feurtado’s numerous pending motions.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED


                                - 2 -